Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 1 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 1 of 28

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
(Northern Division)

UNITED STATES OF AMERICA, ex rel.,

PETER GOLDMAN,
Filed Under Seal Pursuant to
Plaintiff/Relator, 31 U.S.C, §3730(b)(2)
¥.
SYMPHONY DIAGNOSTIC SERVICES NO. Case No.

 

1, LLC, d/b/a MOBILEXUSA,

Defendant.

COMPLAINT FOR DAMAGES AND OTHER RELIEF
UNDER THE FALSE CLAIMS ACT @Q31 U.S.C, § 3730)

 

Page | of 28

 
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 2 of 29

Case 1:18-cv-02982-DKC *SEALED* Documeniti1 Filed 09/27/18 Page 2 of 28

On behalf of the UNITED STATES OF AMERICA, Plaintiff/Relator Peter Goldman
(hereinafter “Relator”), hereby files this qui tam Complaint against Defendant, SYMPHONY
DIAGNOSTIC SERVICES NO, 1, LLC, d/b/a MOBILEXUSA (hereinafter “Defendant”),
pursuant to 31 U.S.C. §3729, et seg., to recover all damages, penalties, and other remedies
available under the False Claims Act, and alleges as follows:

I. INTRODUCTION AND SUMMARY OF ALLEGATIONS

1. This matter involves a significant fraud on the United States Government through
knowing violations of the Anti-Kickback Statute. The Defendant herein, Symphony Diagnostic
Services No. 1, LLC, d/b/a MobilexUSA (hereinafter “Defendant”) along with various skilled
nursing facility customers (hereinafter “SNFs”) knowingly and intentionally entered into kickback.
arrangements that greatly enriched Defendant and allowed the co-conspirator SNFs to increase
their profit margins on daily patient services.

2, Defendant offered discounted services to Medicare Part A, C (aka Managed Care)
and VA patients residing in SNFs to include mobile diagnostic services such as X-Rays, EKGs
and Ultrasounds.

3. Normally, SNFs would be responsible for the entire cost of radiological services
provided to patients. SNFs are paid on a flat, per diem rate that is designed to cover ALL costs
related to services furnished to Medicare Part A, C and VA patients in a rehabilitative setting. This
is often referred to as a capitated rate and CMS builds into the rate these anticipated services.

4, A SNF benefits from this swapping arrangement by paying less for medical services

provided to their patients that typically include X-Rays, Ultrasounds, EXGs and laboratory work.

Page 2 of 28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 3 of 29
Case 1:18-cv-02982-DKC *SEALED* Documenti Filed 09/27/18 Page 3 of 28

5, This type of discount arrangement is known as “swapping” and violates the
provisions of the Anti-Kickback Statute. These arrangements create an unfair marketplace where
fair competition is hampered, fraud perpetuates more easily and payors like CMS suffer.

6. In one instance, Defendant billed SNFs a mere $0.75 cents per patient, per day, to
perform as many X-Rays as necessary for Medicare and VA patients. This resulted in a huge
savings to the SNFs as the cost of one mobile X-Ray is more than $300. Defendant also offered
other services such as EKGs and Ultrasounds at a fixed, reduced cost. In retum for this
inducement, SNFs allowed Defendant to exclusively perform all Part B services to residents of the
SNFs. Defendant would bill Medicare directly for reimbursement of Part B services.

7. Medicare providers are encouraged to be prudent buyers of services by seeking to
minimize costs and refusing to pay more than the going price for a service. Defendant took
advantage of this arrangement by offering discounts on medical services that competitors could
not match. Their agreements with SNFs were below-cost rates and essentially hidden from
Medicare. Defendant knew that the federal government lacked the ability to track this type of
fraud.

As laid bare throughout this complaint, Defendant knew fully well that numerous contracts it
acquired were tainted with swapping provisions, yet chose to keep them in place rather than
correcting them. Absent an insider like Mr. Goldman coming forward, it was unlikely to have ever
been discovered by The Centers for Medicare & Medicaid Services (“CMS”) which administers

the Medicare and Medicaid programs.

Page 3 of 28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 4 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 4 of 28

II. PARTIES
A. Relator

8, Under the FCA, a person with knowledge of false or fraudulent claims against the
government may bring an action on behalf of the government and themselves.

9. Relator is the original source of information within the meaning of the False Claims
Act, 31 U.S.C. § 3730(e)(4)(B).

10. Relator has made voluntary disclosures to the government prior to the filing of this
lawsuit as required by 31 U.S.C. §3730(b)(2)

11. Peter Goldman is a resident of Frisco, Texas. Mr. Goldman has more than 18 years
of experience in sales and marketing and is well versed in sales negotiations, credit and account
management, customer relations management and sales presentations, He is currently employed
by Defendant as the Regional Sales Manager for the Southwest region that encompasses the states
of Texas, Oklahoma, Arkansas and Louisiana.

B. Defendant

12. Defendant Symphony Diagnostic Services No. 1, LLC is registered with the
California Secretary of State as a limited liability company with a business address of 930
Ridgebrook Road in Sparks, Maryland 21152,

13. MobilexUSA is registered as an assumed name of Symphony Diagnostic Services
No. 1, LLC by the Maryland Secretary of State. Symphony Diagnostic Services No. 1, LLC also
lists TridentUSA Health Services as an assumed name that was registered by the State of Texas.
Defendant has operated under all of the above named entities at various times.

C. SNF Co-Conspirators

Page 4 of 28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 5 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 5 of 28

14. In addition to the Defendant itself, the other side of the illegal swapping agreements
features Skilled Nursing Facilities or SNFs. Defendant has contracted with nearly one hundred
skilled nursing facilities located in and around the Southwestern United States that have per diem,
per patient rates ranging from $0.50 to $3.00. Relator proffers the below three specific companies
to more fully demonstrate the fraud.

i. Cantex Health Care Centers If, LLC is a Texas Limited Liability Company that

was incorporated in November 2004. Cantex owns and operates more than 30

skilled nursing facilities (SNF) in central and northern Texas.

il. Garrison Nursing and Rehab is a located at 333 North FM 95 Garrison, Texas
75946.

iii. Christian Care Senior Living Community is located at 1000 Wiggins Parkway
Mesquite, Texas 75150. This facility is listed with the Texas Secretary of State as
an assumed name. The legal name of the entity is the Christian Care Centers, Inc.

IL. JURISDICTION AND VENUE

15. Jurisdiction is proper in this Court because Relator seeks remedies on behalf of the
United States for multiple violations of 31 U.S.C, §3729.

16. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §§1331, 1345, and supplemental jurisdiction to entertain common law or equitable claims
pursuant to 28 U.S.C. §1367(a).

17. This Court has personal jurisdiction over Defendant, and is the proper venue for
this matter because Defendant is based in this District, licensed to do business in this District and
does business in this District.

Hi. THE NATURE OF THE CASE
18. In early 2016, Relator became aware of agreements between Defendant and

approximately 27 SNFs owned and operated by Cantex Health Care Centers IT, LLC (hereinafter

“Cantex”) that were located in central and northern Texas.

Page 5 of 28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 6 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 6 of 28

19. Each Cantex facility had entered into a service agreement in May 2015 for
radiology coverage with a Texas corporation named X-Ray X-Press,

20. In November 2015, Defendant purchased X-Ray X-Press and assumed the
agreements previously signed between the Cantex facilities and X-Ray X-Press.

21. The service agreements laid out the radiology coverage that Defendant would
perform for the Cantex SNFs which generally provided services to patients covered by Medicare
Part A, C and Veterans (VA) insurance.

22. Attached to each service agreement was a page titled “Schedule A- On-Site
Services” that described the specific service to be provided and the cost of the services for all
patients. The four services provided by Defendant to the Cantex SNI's were:

Mobile X-Rays to include transport, setup and performance;
EKG transport, setup and performance;

Mobile Ultrasound transport, setup and performance, and;
Mobile ECHO transport, setup and performance.

23. The billing for all X-Rays for Medicare Part A, C and VA patients was set at $0.75
per patient, per day, The cost for EKGs and Ultrasounds for Medicare Part A, C and VA patients
was a fixed rate of $75 and $100 per exam, respectively. If Defendant performed an ECHO, all
parties would pay the current Medicare rate or negotiated third party rate.

24, Relator knew that the actual costs associated with performing mobile X-Rays were
significant. In addition to the technical equipment needed for X-Rays, Ultrasounds and EKGs,
Defendant provided mobile transport, gas, insurance, the technician’s salary and benefits, and
other costs associated with providing mobile services.

25. To offer X-Ray services as a loss leader at below-cost rates, Defendant would be

required to produce significant revenues in other areas to break even, much less to make a profit.

Page 6 of 28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 7 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 7 of 28

Defendant made up for any losses in their Medicare Part A business by performing Medicare Part

B services at partner SNFs.

206.

As part of Relator’s efforts to determine the precise per diem rate paid by the SNFs,

he obtained a listing of 27 Cantex SNFs that outlined the rate and the number of patient days on a

monthly basis for the time period July 1, 2016 through September 30, 2016. The following is an

example of what one facility paid for an unlimited amount of X-Rays:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility Month | Description Patient days at|Amount Billed to
$0.75 SNF
Ashford 7/1/2016 | Medicare Part A | 448 $336.00
Gardens
Ashford 7/1/2016 | Managed Care | 94 $70.50
Gardens
Ashford 8/1/2016 | Medicare Part A | 376 $282.00
Gardens
Ashford 8/1/2016 | Managed Care | 126 $94.50
Gardens
Ashford 9/1/2016 | Medicare Part A | 316 $237.00
Gardens
Ashford 9/1/2016 | Managed Care | 205 $153.75
Gardens
27. The total amount billed to Ashford Gardens for Part A and C (Managed Care)

patients over three months was $1,173.75. For the same time period, July 1, 2016 through

Page 7 of 28

 
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 8 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 8 of 28

September 30, 2106, Defendant performed 22 X-Rays. Defendant could have billed Ashford
Gardens $300 per X-ray for each of the x-rays performed for a total of $6,600. The overall savings
to Ashford Gardens amounts to more than $5,000 in a single three month period.

28. The scheme designed by Defendant and agreed upon by Cantex and other co-
conspirator SNFs works in part due to how each provider is paid by Medicare.

29, In the Balanced Budget Act of 1997, Congress established a Prospective Payment
System (PPS) for SNF's. This permitted the Centers for Medicare and Medicaid Services (CMS)
to provide advance payments to SNFs for skilled services to eligible patients. SNFs are reimbursed
for services provided under the Medicare program on the basis of a per-diem (or daily) rate, which
is determined, in part, by a patient classification system known as Resource Utilization Groups
(RUGs).

30. | SNFs are part of the Medicare Part A hospital insurance (inpatient care) and are
intended for patients who require a skilled level of care after a hospital stay of at least three days.
SNFs also provide long term care for patients who are not eligible for, or who have exhausted their
Part A benefit.

31. | SNFs are required to cover services that their patients require utilizing the daily
amount they receive from Medicare. These services include X-Rays, Ultrasounds, EKGs,
laboratory services, semi-private rooms, meals, general nursing care, drugs as required as part of
the inpatient care along with any rehabilitation services ordered by a patient’s physician such as
speech, occupational and physical therapy.

32. Medical services provided to long term care patients are typically billed to a
patient’s Medicare Part B coverage. Distinct from the Prospective Payment System, this is known

as a fee-for-service payment system.

Page 8 of 28

10
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 9 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 9 of 28

33. By agreeing to enter into a swapping arrangement to minimize the costs for certain
services, SNFs are able to keep more of the money that they receive from Medicare. In exchange,
all they are required to do is permit Defendant to be the sole provider of mobile services to the
SNF for any patients not covered by Medicare Part A.

34. Many of Relator’s co-workers questioned if the Cantex agreements were accurate
as to fair market value. Relator questioned the high costs associated with performing mobile X-
Rays in exchange for services at below-cost rates. Relator was aware of the actual amounts that
Medicare would reimburse for mobile X-Rays.

35, Relator had several discussions with management, including his direct supervisor
David Pohl, about the per diem service agreements with the SNFs. Relator personally reached out
to Cantex and discussed the price structure with them, but was told by the Regional Director of
Operations for Cantex, Scott Givens, that Cantex did not want to alter the agreement.

36. Defendant did not want to alter the agreement or upset Cantex because Cantex and
Defendant were attempting to negotiate a similar agreement to handle Cantex’ laboratory work.

37. Relator attempted to convince David Pohl that the per diem, per patient rate of
$0.75 was not legally compliant and that Defendant should renegotiate the agreement to a fixed
price of at least $70 for X-Rays.

38. Relator was told by David Pohl to do the best he could but, whatever he did, to not
lose the Cantex business.

39. Relator began by preparing a price comparison analysis for a new proposal for all
of the 27 Cantex SNFs. The proposal eliminated the per diem, per patient rates and substituted
them with a flat rate of $70 per X-Ray conducted. By doing this, the average per examination rate

would rise from the then current rate of $40.02 to $70.

Page 9 of 28

11
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 10 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 10 of 28

40. Relator knew that even the average rate of $70 was still considerably less than what
was allowable by Medicare, but was attempting to make a small change in Defendant’s business
model from per diem to flat rate. After several discussions with the corporate office and their
review of Relator’s new rates, Relator was told that Defendant would not change them and that
status quo would persist.

41. In comparison to the transport fee, the technical and professional costs associated
with a mobile X-Ray were minimal. For example, Medicare reimburses a provider for a mobile
chest X-Ray, one view and frontal at $302.37.'! The breakdown of costs for this X-Ray is as
follows:

Technician Component $13.28

Professional Component $9.37
Set Up Component $25.56
Transport Component $254.16

42, Relator reviewed an internal analysis report for 27 Cantex SNEs for the time period
July 1, 2016 through September 30, 2016. During this period, Defendant performed 1,414 medical
services to include 245 ultrasounds, 28 employee exams and 1,141 X-Rays or EKGs. Defendant
billed the 27 SNFs a total of $72,021.14 for these services. The payment to Defendant would have
included 59,937 patient billing days (59,937 x $0.75 = $44,952.75), 245 ultrasounds ($25,256.60),
an additional X-Ray/EKG expense of $407.79 and 28 employee X-Rays ($1,100). The 1,141 X-
Ray and EKG exams resulted in a total charge of $45,664.54. When this amount is divided by the

number of exams performed (1,141), the average cost of each exam is $40.02.

 

' The above pricing example is utilizing Medicare pricing for the state of Texas, Dallas region
for 2016.

Page 10 of 28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 11 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 11 of 28

43, In contrast, if the exams were billed out at a rate reflective of what Medicare
typically reimburses ($300), the amount that could have been billed to the SNFs would be
$342,300.

44. Co-conspirators like Cantex thus reap a huge financial windfall by entering into
swapping agreements. However, at no point has Medicare reduced its costs or benefited from
swapping arrangements between Defendant and SNFs. One of the dangers in swapping is that the
co-conspirator SNF becomes obligated to find Medicare Part B billing opportunities, regardless of
necessity, to keep their mobile partner happy. This sits at the core of the Office of Inspector
General

45, In addition to the internal analysis that described the Medicare Part A services
provided by Defendant to the 27 Cantex SNFs, Relator also reviewed the estimated revenue for
each facility’s Part A and Part B services. This report which showed the benefit to Defendant by
entering into the swapping arrangement. For example, for the time period July 1, 2016 through
September 30, 2016, Defendant billed Belmont at Twin Creeks SNF $3,496 for Part A services
and also billed Medicare $8,965 for the Part B services they performed at the SNF.

46. None of the above scheme is new to Defendant. In fact, Defendant settled a similar
case in June 2013 for falsely billing Medicare and Medi-Cal for laboratory and radiology services.
Kan-Di-Ki, LLC, d/b/a Diagnostic Labs, LLC, and its parent, TridentUSA Health Services agreed
to pay $17.5 million to settle allegations that Kan-Di-Ki violated the federal and California False
Claims Act by paying kickbacks for referrals in the form of swapping arrangements.

47, Central to the claims herein is the premise that at all times material, Defendant was
aware that its per diem contracts with SNFs were in violation of HHS rules and regulations, yet,

Defendant did nothing to change or alter them for fear of losing business. Relator questioned

Page 11 of 28

13
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 12 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 12 of 28

management on multiple occasions concerning the legality of entering into swapping arrangements
with SNFs, as he had heard of similar arrangements throughout the company, Based on
conversations with his superiors, most of the Defendant’s management structure knew such
agreements were illegal but they did not want to lose the contract or future business that came from
these agreements.
IV. SPECIFIC EXAMPLES OF SWAPPING

48. Relator provided the following examples to illustrate the impact of the swapping
agreements between Defendant and SNFs:

A. The Manor at Seagoville - November 2016

49. Defendant submitted an invoice dated December 7, 2016 to the Manor at Seagoville
(Seagoville) for services provided by Defendant for the month of November 2016. Seagoville was
billed $138.75 for services provided by Defendant. The invoice identified the per diem, per patient
amounts for patients covered under Medicare Part A ($90.75) and for patients covered by Managed
Care or Medicare Part C ($48.00). The invoice documented that X-Rays were performed on
Medicare patient 001 on November 17, 2016 and on Medicare patient 0027 on November 27, 2016.
The total amount for these two procedures under normal Medicare reimbursement rates would
have been $634.03. Based on the invoiced amount to Seagoville, the two X-Rays were included
in the per diem, per patient rate of $0.75. Seagoville was able to save $495.48 by entering into the
swapping arrangement with Defendant.

B. The Manor at Seagoville — March 2017

50. Defendant submitted an invoice to Seagoville dated March 31, 2017 for services

provided by Defendant for the month of March. Seagoville was billed $277.50 for services

 

? Patient names have been anonymized but provided to the government in a pre-filing disclosure.

Page 12 of 28

14
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 13 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 13 of 28

provided by Defendant. The invoice identified the per diem, per patient amounts for patients
covered under Medicare Part A ($119.25) and for patients covered by Managed Care or Medicare
Part C ($54.25) for a total of $172.50. Defendant also performed X-Rays for three employees of
Seagoville and billed Seagoville $35 each for a total of $105. The combined per diem, per patient
amount ($172.50) and the employee X-Rays ($105) equaled the total bill sent to Seagoville.
Defendant performed X-Ray services on Medicare Part A patients 003, 004, 005 and 006, as well
as on Managed Medicare patient 007. Defendant’s listed costs on the invoice only showed the
technical component and the setup fee which totaled $263.76. Defendant did not show the cost
for the mobile transportation which would have added an additional $1,258.20 (5 x-rays x $251.64)
and changed the total cost of services that Defendant could have billed the SNF to $1,521.96.
Seagoville was able to save approximately $1,300 by entering into the swapping arrangement with
Defendant.

C. The Manor at Seagoville — October 2016

51. Defendant submitted an invoice dated November 3, 2016 to Seagoville for services
provided by Defendant for the month of October 2016. Seagoville was billed $113.25 for services
provided by Defendant. The invoice identified the per diem, per patient amounts for patients
covered under Medicare Part A ($90.00) and for patients covered by Managed Care or Medicare
Part C ($23.25). The invoice documented that X-Rays were performed on Medicare Part A
patients 007 and 008. The total amount for these two procedures was $461.97. Based on the
invoiced amount to Seagoville, the two X-Rays were included in the per diem, per patient rate of
$0.75, Seagoville was able to save more than $348 by entering into the swapping arrangement
with Defendant.

D. San Remo — Medicare Part B 9/30/2016

Page 13 of 28

15
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 14 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 14 of 28

52. San Remo offered rehabilitation services for Medicare Part A patients recovering
from a hospital stay as well as patients needing long term care. Medicare patients that reside at a
long term care facility must use their Medicare Part B coverage (or other insurance) for medical
services, Defendant and San Remo entered into a swapping agreement that benefited San Remo
by offering below market cost rates for mobile X-Rays, ultrasounds and EKGs. This allowed San
Remo to retain more of the per diem amount it receives from Medicare. In return, Defendant was
permitted to exclusively provide radiology services to Medicare Part B patients. For the month of
July 2016, Defendant performed 38 examinations covered under the $0.75 per diem, per patient
swapping agreement. The 38 examinations consisted of five ultrasounds and 33 X-Rays and/or
EKGs, In a radiology utilization report dated 7/1/2016 through 9/30/2016 that contained the
patient name, the date of service, the type of examination, outcome and name of the radiologist,
Defendant performed an additional 30 examinations in the month of July that were billed to a
patient’s Medicare Part B benefit.

53. For the month of August 2016, Defendant performed 48 examinations covered
under the $0.75 per diem, per patient swapping agreement. The 48 examinations consisted of 11
ultrasounds and 37 X-Rays and/or EKGs. The radiology utilization report for August showed that
Defendant performed an additional 32 examinations that were billed to a patient’s Medicare Part
B benefit.

54. For the month of September 2016, Defendant performed 40 examinations covered
under the $0.75 per diem, per patient swapping agreement. The 40 examinations consisted of 12
ultrasounds and 28 X-Rays and/or EKGs. The radiology utilization report for September showed
that Defendant performed an additional 25 examinations that were billed to a patient’s Medicare

Part B benefit.

Page 14 of 28

16
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 15 of 29

Case 1:18-cv-02982-DKC *SEALED* Document 1 Filed 09/27/18 Page 15 of 28

E. San Remo — Medicare Part B 3/31/2018

55. A radiology utilization report dated January 1, 2018 through March 31, 2018,
continued to show the benefits to Defendant and San Remo of the swapping arrangement. For the
month of January, Defendant performed 35 X-Rays, three EKGs, eight Ultrasounds and one ECHO
for Medicare Part A and C patients. The EKGs and Ultrasound were billed to San Remo at the
agreed upon flat rate of $75 and $100, respectively. The Echo was billed at the current Medicare
rate. The X-Rays were performed under the per diem, per patient rate and $639.75 was billed to
the facility. In return, Defendant performed an additional 31 X-Rays, Ultrasounds or EKGs and
billed the patient’s Medicare Part B benefit.

56. In February 2018, Defendant performed 26 X-Rays, three EKGs and two
Ultrasounds for Medicare Part A and C patients. The EKGs and Ultrasound were billed to San
Remo at the agreed upon flat rate of $75 and $100, respectively. The X-Rays were performed
under the per diem, per patient rate. A total of $936 was billed to the facility for these services.
In return, Defendant performed an additional 41 X-Rays, Ultrasounds or EKGs and billed the
patient’s Medicare Part B benefit.

57. In March 2018, Defendant performed 38 X-Rays, four EKGs, four Ultrasounds and
four ECHOs for Medicare Part A and C patients. The EKGs and Ultrasound were billed to San
Remo at the agreed upon flat rate of $75 and $100, respectively. The ECHOs were billed at the
current Medicare rate. The X-Rays were performed under the per diem, per patient rate and
$1,066.44 was billed to the facility. In return, Defendant performed 26 X-Rays, Ultrasounds or
EKGs and billed the patient’s Medicare Part B benefit.

F. Christian Care Center — April 2018

Page 15 of 28

17

 
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 16 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 16 of 28

58. In March 2005, the Christian Care Senior Living Community (formerly known as
the Christian Care Center) and Community Portable X-Ray, Inc. (Community Portable) entered
into an agreement whereby Community Portable agreed to provide X-Ray and EKG services to
Medicare Part A patients at a rate of $1.35 per patient, per day. In exchange, Community Portable
would exclusively perform radiology services to patients covered by Medicare Part B at the SNF.
In approximately December 2015, Schryver Medical, LLC purchased Community Portable and
assumed the contract signed between Community Portable and the Christian Care Center.
Approximately one year later in December 2016, Schryver Medical, LLC merged with and/or was
purchased by TridentUSA Health Services and all contracts fell under Defendant.

59. Defendant submitted an invoice to Christian Care Senior Living Community dated
April 30, 2018 for services provided by Defendant for the month of April. The invoice identified
297 patient days billed at the per diem, per patient rate (297 x $1.35) totaling $400.95. The invoice
documented that X-Rays were performed 27 times during the month of April which did not include
eight employee X-Rays, The total cost for the 27 services totaled $5,632.33. Christian Care was
able to save more than $5,200 entering into the swapping arrangement with Defendant.

G. Garrison Nursing Home and Rehab Swapping Agreement

60. Garrison Nursing Home and Rehab (Garrison) entered into a swapping arrangement
with Defendant on October 1, 2017, The agreement was set at a rate of $1.50 per patient, per day
and consisted of Defendant performing X-Rays to patients covered by Medicare Part A and
Managed Care. Defendant also would perform cardiac and ultrasound services to Medicare Part
A patients at only the technical rate for this service.

H. Other Defendant Facilities

Page 16 of 28

18
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 17 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 17 of 28

61. Defendant provided services to approximately 390 facilities spread out across the

southwestern United States during the first quarter of 2016.

 

62, Ananalysis of the facilities for the time period July 1, 2016 through September 30,
2016 determined that along with the 27 Cantex SNFs, Defendant had an additional 62 swapping
agreements with other SNFs. Two facilities agreed to pay $0.50 per diem, per patient with the
other faculties ranging from $0.60 to $3.00 per diem, per patient. In total, Defendant was providing
services to almost one quarter (89/390) of its SNF clients at below cost rates in return for
significant Medicare Part B business.

63.  Relator’s efforts to convince Defendant to move away from swapping arrangements
was met with consistent negative responses and refusal to make changes out of fear of losing
business to a mobile provider that would provide their own swapping agreement.

Vv. DAMAGES TO THE GOVERNMENT

64. Defendant and co-conspirators participated in fraudulent acts by entering into a
swapping arrangement that greatly benefited both parties but not Medicare.

65. Defendant and the co-conspirators hid the swapping agreements from Medicare that
resulted in significant savings for the SNFs and increased revenue for Defendant.

66. ‘Tainted by these kickbacks, all services provided for under these agreements would
be rendered unnecessary, subject to the fines and penalties of the Anti-Kickback Statutes. See U.S.
v. Rogan, 517 F.3d 449, 451-52 (7th Cir.2008).

VI. THE FALSE CLAIM ACT (FCA)

67. The FCA, as amended, provides in pertinent part that:

[A]ny person who (A) knowingly presents, or causes to be presented, a false or

fraudulent claim for payment or approval; (B) knowingly makes, uses, or causes to

be made or used, a false record or statement material to a false or fraudulent claim;
... or (G) knowingly makes, uses, or causes to be made or used, a false record or

Page 17 of 28
19
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 18 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 18 of 28

statement material to an obligation to pay or transmit money or property to the

Government, or knowingly conceals or knowingly and improperly avoids or

decreases an obligation to pay or transmit money or property to the Government, is

liable to the United States Government for a civil penalty of not less than $5,500

and not more than $11,000, as adjusted by the Federal Civil Penalties Inflation

Adjustment Act of 1990...plus 3 times the amount of damages which the

Government sustains because of the act of that person. 31 U.S.C. § 3729(a)(1).

68. ‘The terms “knowing” and “knowingly” in the FCA provision above “mean that a
person, with respect to information (1) has actual knowledge of the information; (2) acts in
deliberate ignorance of the truth or falsity of the information; or (3) acts in reckless disregard of
the truth or falsity of the information.” 31 U.S.C. § 3729(b)(1)(A). No proof of specific intent to
defraud is required. 31 U.S.C. § 3729(b)(1)(B).

VH. THE FEDERAL ANTI-KICKBACK STATUTE

69. The federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), prohibits knowingly
and willfully giving or receiving any payment—directly or indirectly, overtly or covertly, in cash
or in kind—to induce or reward the referral or generation of federal health care business.

70. The Anti-Kickback Statute (hereinafter AKS) prohibits the offer or payment of
“anything of value” in return for referrals. A “thing of value” is defined broadly to include
payment in kind. The AKS extends equally to the solicitation or acceptance of payments and to
offers to pay and to actual payments for referrals. Under the AKS Statute both criminal and civil
penalties apply, including civil monetary penalties, and the sanction of exclusion from federal
health benefit programs.

71. The AKS was enacted as a result of Congressional concerns that payments made in

return for referrals would lead to overutilization, affect medical judgment, and restrict competition,

ultimately resulting in poor quality of care being delivered to patients.

Page 18 of 28

20
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 19 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 19 of 28

72.  Inaddition to prohibiting payments designed to induce referrals, the AKS prohibits
the entity receiving a prohibited referral from presenting or causing to be presented to Medicare
any claim for referrals that are induced by kickbacks. As amended by the Patient Protection and
Affordable Care Act of 2010 (“ACA”), Pub. L. No, 111-148, § 6402(8), the AKS now provides
that “a claim that includes items or services resulting from a violation of this section constitutes a
false or fraudulent claim for purposes of [the False Claims Act].” 42 U.S.C. § 1320a-7b(g).

73. According to the ACA’s legislative history, this amendment to the AKS was
intended to clarify “that all claims resulting from illegal kickbacks are considered false claims for
the purpose of civil actions under the False Claims Act, even when the claims are not submitted
directly by the wrongdoers themselves.” 155 Cong. Rec. $10854. To the extent the Government
would not have paid the claims had it known the truth about the kickback arrangement, the
Government is damaged in the full amount that it paid on those false claims.

74. The AKS has statutory and regulatory "Safe Harbors" that identify specific
arrangements that do not violate the statute if all terms of the Safe Harbors are observed by the
parties. These provisions exist in order to provide safe harbors for contractual relationships that,
while common, are particularly susceptible to abuse. For example, there is a regulatory safe harbor
that may apply in certain discounts to providers who submit cost reports as long as they are given
at the time of sale in an arms-length transaction; are fully disclosed by the provider to the United
States in the cost report; and are fully and accurately reported by the seller to the provider in a
written statement that advises of the provider’s obligation to disclose to the United States.

75. However, the safe harbor does not apply to supplying one good or service without
charge or at a reduced charge to induce the purchase of a different good or service, unless the

goods and services are reimbursed by the same Federal health care program using the same

Page 19 of 28

21

 
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 20 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 20 of 28

methodology and the reduced charge is fully disclosed to the Federal health care program and
accurately reflected where appropriate, and as appropriate, to the reimbursement methodology.

76, When contracting parties like the SNFs at issue herein, are in a position to direct a
significant amount of non-discounted federal healthcare program business (Ex. Part B) to a
provider or supplier like Defendant, there is a heightened degree of scrutiny when they enter into
agreements below fair market value.

77. In addition, when discounted prices provided to contracting parties are below the
provider or supplier’s costs there is a heightened degree of scrutiny as to whether the services are
unlawful remuneration under the AKS.

VIEL. MEDICARE COST REPORTING AND CLAIMS PROCESSING

78. In 1965, Congress enacted the Health Insurance for the Aged and Disabled Act, 42
U.S.C. § 1395 et seq., known as the Medicare Program, as part of Title X VIII of the Social Security
Act, to pay for the costs of certain health care services. Entitlement to Medicare is based on age,
disability, or affliction with end-stage renal disease. See 42 U.S.C. §§ 426, 426-1.

79. Reimbursement for Medicare claims is made by the United States through the
Centers for Medicare and Medicaid Services (CMS), which is an agency of the Department of
Health and Human Services (“HHS”) and is directly responsible for the administration of the
Medicare Program.

80. CMS contracts with private companies, referred to as “fiscal intermediaries,” to
administer and pay claims from the Medicare Trust Fund. 42 U.S.C. § 1395(u). In this capacity,
the fiscal intermediaries act on behalf of CMS. 42 C.F.R. § 413.64. Under their contracts with
CMS, fiscal intermediaries review, approve, and pay Medicare bills, called “claims,” received

from medical providers. Those claims are paid with federal funds.

Page 20 of 28

22
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 21 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 21 of 28

81. There are two primary components to the Medicare Program, Part A (and Part C or
Managed Care) and Part B. Medicare Part A authorizes payment for institutional care, including
hospitals, skilled nursing facilities, home health care and hospice. 42 U.S.C. § 1395c-13951-5.
Medicare Part B is a federally subsidized, voluntary insurance program that covers a percentage
of the fee schedule for physician services as well as a variety of medical and other services to treat
medical conditions or prevent them. 42 U.S.C. §§ 1395j-1395w-5. The allegations herein involve
both Parts A and B for services billed by the Defendants to Medicare.

82. In order to get paid, a provider completes and submits a claim for payment on a
designated claim form, which, during the relevant time period, was or has been designated either
as a Form UB-4 also known as a CMS-1450 form for Medicare Part A and CMS-1500 form for
Medicare Part B, These forms contain patient-specific information including the diagnosis and
types of services that are assigned or provided to the Medicare patient. The Medicare Program
relies upon the accuracy and truthfulness of the UB-4/CMS-1450 and CMS-1500 to determine
whether and what amounts a provider is owed.

83. A key purpose of the forms is to protect the federal government from loss due to
mistake or fraud. Medicare has the right to audit all provider claims and financial representations
made by program participants to ensure their accuracy and preserve the integrity of the Medicare
Trust Funds.

84. However, while provider claims are potentially subject to audit review, it is
generally known throughout the health care industry that fiscal intermediaries do not have
sufficient resources to perform in-depth audits on the majority of claims submitted to them. For
these reasons, the Medicare billing system relies substantially on the good faith of providers to

prepare and file accurate claims.

Page 21 of 28

23

 
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 22 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 22 of 28

85, To this end, the UB-04/CMS-1450 form contains the following warning:

THE SUBMITTER OF THIS FORM UNDERSTANDS THAT
MISREPRESENTATION OR FALSIFICATION OF ESSENTIAL
INFORMATION AS REQUESTED BY THIS FORM, MAY SERVE AS THE
BASIS FOR CIVIL AND MONETARY PENALTIES AND ASSESSMENTS
AND MAY UPON CONVICTION INCLUDE FINES AND/OR
IMPRISONMENT UNDER FEDERAL AND/OR STATE
LAW(S). SUBMISSION OF THIS CLAIM CONSTITUTES CERTIFICATION
THAT THE BILLING INFORMATION AS SHOWN ON THE FACE HEREOF
IS TRUE, ACCURATE AND COMPLETE. THAT THE SUBMITTER DID NOT
KNOWINGLY OR RECKLESSLY DISREGARD OR MISREPRESENT OR
CONCEAL MATERIAL FACTS.

86. In order to get paid from Medicare, providers, like Defendant and the co-
conspirators, complete and submit a claim for payment on a designated Health Insurance Claim
Form, which, during the relevant time period, was or has been designated CMS-1450. This form
contains patient-specific information including the diagnosis and types of services that are
assigned or provided to the Medicare patient. The Medicare Program relies upon the accuracy and
truthfulness of the CMS-1450 to determine whether and what amounts the provider is owed.

87. That advisory is then followed by the following “Certification,” which must be

signed by the chief administrator of the provider or a responsible designee of the administrator:

CERTIFICATION BY OFFICER OR ADMINISTRATOR OF
PROVIDER(S)

] HEREBY CERTIFY that I have read the above statement and that I have
examined the accompanying electronically filed or manually submitted cost report
and the Balance Sheet and Statement of Revenue and Expenses prepared by [name
of facility, ID number of facility] for the cost reporting period beginning [date] and
ending [date] and that to the best of my knowledge and belief, it is a true, correct
and complete statement prepared from the books and records of the provider in
accordance with applicable instructions, except as noted. I further certify that I am
familiar with the laws and regulations regarding the provision of the health care
services, and that the services identified in this cost report were provided in
compliance with such laws and regulations.

Page 22 of 28

24
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 23 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 23 of 28

88, To this end, the Health Insurance Claim Form, CMS 1450, contains the following
certification by the physician or supplier submitting a claim to Medicare:

I certify that the services shown on this form were medically indicated and

necessary for the health of the patient and were personally furnished by me or were

furnished incident to my professional service by my employee under my immediate

personal supervision, except as otherwise expressly permitted by Medicare or
CHAMPUS regulations.

That certification is then followed by the following “Notice:”

Anyone who misrepresents or falsifies essential information to receive payment
from Federal funds requested by this form may upon conviction be subject to fine
and imprisonment under applicable Federal laws.

IX. CONDITIONS OF PARTICIPATION AND CONDITIONS OF PAYMENT

89. To participate in the Medicare Program, a health care provider must also file a
provider agreement with the Secretary of HHS. 42 U.S.C. § 1395cc. The provider agreement
mandates compliance with certain requirements that the Secretary deems necessary for
participating in the Medicare Program and for receiving reimbursement from Medicare.

A. Medical Necessity and Appropriateness Requirements

90, One such important requirement for participating in the Medicare Program is that
all Medicare claims may be submitted only when medical goods and services are (1) shown to be
medically necessary, and (2) are supported by necessary and accurate information. 42 U.S.C.
§ 1395y(a)(1)(A),(B); 42 C.F.R., Part 483, Subpart B; 42 C.F.R. § 489.20.

91. Various claims forms, including but not limited to the Health Insurance Claim
Form, require that the provider certify that the medical care or services rendered were medically
“required,” medically indicated and necessary, and that the provider is in compliance with all
applicable Medicare laws and regulations. 42 U.S.C. § 1395n(a)(2); 42 U.S.C. § 1320c-5(a); 42

C.F.R §§ 411.400, 411.406. Providers must also certify that the information submitted is correct

Page 23 of 28

25
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 24 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 24 of 28

and supported by documentation and treatment records. /d.; see also, 42 U.S.C. § 1320c-5(a); 42
C.F.R. § 424.24,

92. The practice of billing goods or services to Medicare and other federal health care

programs that are not medically necessary is known as “overutilization.”
B. Obligation to Refund Overpayments

93. As another condition to participation in the Medicare Program, providers are
affirmatively required to disclose to their fiscal intermediaries any inaccuracies of which they
become aware in their claims for Medicare reimbursement (including in their cost reports). 42
CER. §§ 401.601 (d)(ii), 411.353(d); 42 C.F.R. Part 405, Subpart C. See also 42 CFR.
§§ 489.40, 489.31. In fact, under 42 U.S.C. § 1320a-7b(a)(3), providers have a clear, statutorily-
created duty to disclose any known overpayments or billing errors to the Medicare carrier, and the
failure to do so is a felony. Providers’ contracts with CMS carriers or fiscal intermediaries also
require providers to refund overpayments. 42 U.S.C. § 1395u; 42 C.E.R. § 489.20(g).

94. Accordingly, if CMS pays a claim for medical goods or services that were not
medically necessary, a refund is due and a debt is created in favor of CMS. 42 U.S.C.
§ 1395u(1)(3). In such cases, the overpayment is subject to recoupment. 42 U.S.C. § 1395gg.
And, CMS is entitled to collect interest on overpayments. 42 U.S.C. § 1395](j).

X. CLAIMS FOR RELIEF

FIRST CAUSE OF ACTION
Federal False Claims Act 31 U.S.C, §3729(a)(1)(A)
Presentation of False Claims

95,  Plaintiff/Relator repeats and incorporates by reference the allegations contained in

Paragraphs 1 through 94 of this Complaint as if fully set forth herein.

Page 24 of 28
26
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 25 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 25 of 28

96. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, Defendant knowingly caused the submission of false or fraudulent claims to the
Medicare program.

97. Defendant has knowingly presented or caused to be presented false or fraudulent
claims to Federal and state healthcare programs for payment or approval in violation of 31 U.S.C.
§3729(a)(1 (A).

98.  Asaresult of its offering and paying kickbacks to induce health care providers to
purchase, order, or recommend the purchasing or ordering of Defendant’s services, in violation of
the federal anti-kickback statute, 42 U.S.C. §1320a-7b(b), Defendant caused the health care
providers to present claims to the government for reimbursement to Medicare and Medicaid that
were false or fraudulent.

99, By reason of the false or fraudulent claims that Defendant knowingly caused the
health care providers to present to Medicare and Medicaid, the United States has been damaged in
a substantial amount to be determined at trial, and is entitled to recover treble damages plus a civil
monetary penalty for each false claim.

100. The United States, or its authorized agent, and in reliance on these false and/or
fraudulent claims, paid the false and/or fraudulent claims.

101. Had the United States known of Defendant’s kickback scheme by, it would have
refused to authorize payment for services provided by Defendant.

102. By virtue of the false or fraudulent claims Defendant knowingly caused to be
presented, the United States has suffered substantial monetary damages. Accordingly, Defendant
knowingly caused to be presented false or fraudulent claims for payment or approval in violation
of 31 U.S.C. §3729(a)(1) (2000), and, as amended, 31 U.S.C. §3729(a)(){A).

SECOND CAUSE OF ACTION

Page 25 of 28

27

 
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 26 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 26 of 28

Federal Faise Claims Act 31 U.S.C. §3729(a)(1)(B)
Making or Using False Record Statement to Cause Claim to be Paid

{03. Plaintiff/Relator repeats and incorporates by reference the allegations contained in
Paragraphs | through 94 of this Complaint as if fully set forth herein.

104. As particularly set forth in the foregoing paragraphs, by virtue of the acts alleged
herein Defendant knowingly made or used false records or statements (a) to get false or fraudulent
claims paid or approved by the government, or (b) material to false or fraudulent claims, in
violation of 31 U.S.C. §3729(a).

105. Providers are required to submit annual cost reports to the Centers for Medicare
and Medicaid Services, the agency that administers federal healthcare programs. 42 C.F. R.
413.20(b). Each cost report includes a certification attesting to compliance with healthcare laws
and regulations, including anti-kickback provisions. By engaging in kickbacks, Defendant
knowingly caused the submission of false or fraudulent claims for payment to the United States,
and knowingly caused the use of or reliance upon false statements, resulting in the payment of
false or fraudulent claims. 31 U.S.C. §3729(a)(1) and (2).

106. By virtue of the false records or statements Defendant made or caused to be made,
the United States have suffered substantial monetary damages.

THIRD CAUSE OF ACTION
Federal False Claims Act
Conspiracy pursuant to 31 U.S.C. § 3729(a)(1)(C)
107, Plaintiff/Relator repeats and incorporates by reference the allegations contained in
Paragraphs | through 94 of this Complaint as if fully set forth herein.
108. As more particularly set forth in the foregoing paragraphs, by virtue of the acts

alleged herein Defendant conspired with unnamed Skilled Nursing Facility operators to make or

present false or fraudulent claims and performed one or more acts to effect payment of false or

Page 26 of 28

28
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 27 of 29
Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 27 of 28

fraudulent claims in violation of 31 U.S.C. § 3729(a)(1)(C), which conspiracy caused the United
States to incur damages.
XI. DEMANDS FOR RELIEF
WHEREFORE, Relator, on behalf of the United States of America, demands judgment
against Defendant, ordering that:
a. Pursuant to 31 U.S.C. §3729(a), Defendants pay an amount equal to three times the
amount of damages the United States of America has sustained because of
Defendants’ actions, plus a civil penalty of not less than $5,500 and not more than
$11,000 or such other penalty as the law may permit and/or require for each violation

of 31 U.S.C. §3729, et seq;

b, Relator be awarded the maximum amount allowed pursuant to 31 U.S.C. §3729(d)
of the False Claims Act and/or any other applicable provision of law;

Cc, Relator be awarded all costs and expenses of this action, including attorneys’ fees as
provided by 31 U.S.C. §3729(d) and any other applicable provision of the law; and,

d. Relator be awarded such other and further relief as the Court may deem to be just
and proper.
TRIAL BY JURY

Plaintiff/Relator hereby demands a trial by jury as to all issues.
Dated this 27" day of September, 2018.

Respectfully submitted,

BY:/S/William $. Heyman
William S. Heyman, Bar No. 23036
Heyman Law Firm
201 N. Charles Street, Suite 1100
Baltimore, MD 21201
(410) 762-0141 Telephone
(410) 762-0142 Facsimile
wheyman@heymanfirm.com

James D. Young (Pro Hac Vice to be filed)
jyoung@forthepeople.com
Sarah Allen Foster (Pro Hac Vice to be filed)

Page 27 of 28
29
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 28 of 29

Case 1:18-cv-02982-DKC *SEALED* Document1 Filed 09/27/18 Page 28 of 28

sfoster@forthepeople.com
MORGAN & MORGAN
COMPLEX LITIGATION GROUP
76 8. Laura St., Suite 1100
Jacksonville, FL 32202
(904)361-0012 Telephone
(904)366-7677 Facsimile

Attorneys for Plaintiff/Relator

Page 28 of 28

30
Case 2:19-cv-01603-BMS Document 1-2 Filed 04/12/19 Page 29 of 29
18.44 (Rev, 08/18) Case 1:18-cv-02982-DKC ¢SFALEOY VIRUS RENEE] Filed 09/27/18 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, ‘This form, approved by the Judicial Conference of the nited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (82 INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

¥, (a) PLAINTIETS
United States of America, ex rel., Peter Goldman

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

¢) Attomeys (Firm Neue,
whan . Heyman 20

Baltimore, MD 21201
410-762-0141

dress, and Telepi Numb
EE ea Steak Bulke 14100

County of Residence of First Listed Defendant

 

SP HAENP Aa Bstic Services No. 1, LLC, d/b/a MobllexUSA

Baltimore County
(IN U.S, PLAINTIEF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Afforneys (/f Known)

 

IL BASIS OF JURISDICTION (Place an “X" in Ona Box Only}

G1 U.S, Government
Plaintife

O3 Federal Question .
(U.S. Gavernment Not a Party)

12 U.S, Government
Defendant

04 Diversity
(Indicate Citizenship of Parties in [tem E11)

 

{For Divarstgy Cases Ont} -
P

TH, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plainugf

and One Box for Defendant)

TS = dey PIF DEF
Citizen of This State G1 © 1 Incorporated or Prinoipal Place o4 tha
’ of Business In This State
Citizen of Another State O2 O 2 Incorporated and Principal Place oi o5
of Business Ia Another State
Cidzea or Subject of 1 1 3 © 3° Foreign Nation Os6s a6

Foreign Country

 

    
     

IV, NATURE OF SUIT (Ptace dir "x" 11 One Box Only)

* EAC ONTO EY aoe igeaae ROUUT Seti: PEC ae
OF 110 Insurance PERSONAL INJURY PERSONAL INJURY
C1 £20 Marine G 310 Airplanes OG 365 Personal injury -

C3 130 Miller Act 7 415 Airplane Product Product Liability

0 140 Negotinble Instrnnent Linbility 0 367 Health Care/

CF 150 Recovery of Gverpnyiment | C) 320 Assault, Libel & Pharmaceutical
& Enforcement of Tudgnient Slander Personal Injury

(7 151 Medicare Act 07 330 Federal Employers‘ Product Liability

CF 152 Recovery of Defaulted Linbliity ( 368 Asbestos Personal
Student Loans OF 440 Marine Injucy Predict
(Excludes Veterans) (7-345 Marine Product _ Liability

153 Recovery of Overpayment Liability PERSONAL PROPERTY

350 Motor Vehiole
CO) 355 Motor Vehicle

O 370 Other Fraud
O 371 Truth in Lending

of Veleran's Benefits
160 Stockholders’ Suits

mag a

190 Other Contract Produgt Liability OF) 380 Othor Personal
195 Contract Product Linbility | 360 Other Personal Property Damage
OF 196 Franchise Injury O 385 Property Damnge
CO 362 Personal Injucy + Product Liability

 

Hnbena Corpus:
O 463 Alien Detainee
0 510 Motions ta Vacate
Sentence

C3 440 Other Civil Rights
C441 Voting

O 442 Bmployment

OG 443 Housing!

0) 210 Land Condemnation
220 Poreslosure

CF 230 Rent Leaso & Ejectment
fi 240 Torts to Land

 

  

$3/C 790 Other Labor Litigation -

  
  
    

Click here for
Ha Riv oe Ning Creo
CO 422 Appent 28 USC 158
6 423 Withdrawal
28 USC 157

OF 625 Drug Related Seizure
of Property 21 USC 881
690 Other -

PERE Cee ROG Rin G peace
CO 820 Copyrights
830 Patent
C1 835 Patent - Abbreviated
Now Bing Application
0 840 Trademark
RAS OGHATAS NUL i veueteets|

   

i

  

710 Fair

Labor Standards O 861 FIA (1395
Act CJ 862 Black Lung (923)
GF 720 Labor/Managenient OC 863 DIWCIDIWW (405(g))
Relations i 864 SSID Title X¥1

CF 740 Railway Labor Ast
G 751 Family and Medicat
Lesive Act

(7 865 RST (405¢p))

CO) 870 Toxes (U.S, Plaintiff
or Defendant)

GF 871 IRS—Third Party
26 USC 7609

OC 791 Employee Retirement
Income Seourity Act

     

    

 

 

 

 

     

 

 

  
   

   

OMG STARCH

&F 375 False Claims Aot

(7) 376 Qui Tam (31 USC
3729(a))

(7 406 State Reapportionment

OG 416 Antitrust

O 430 Banks and Banking

O) 450 Commerca

OF 460 Deportation

Cl} 470 Racketeer Influeticad and
Corrupt Orgonizations

480 Congumer Credit

CF 485 Telephone Consymer
Protection Act

G 490 Cablo/Sat TY

01 850 Scourtties/Commadities/
Exchange

1 890 Other Statutory Actions

410) 891 Agrioultaral Acts
SiC) 899 Environmental Matters

CF 895 Freedom of Information
Act

(1 896 Arbitration

0 899 Administrative Procedure

 

0) 245 Tort Product Linbility Accommodations C1 530 General Act/Review or Appeal of
0 299 All Other Reat Property 0 445 Amer, w/Disabilities - | 0 534 Death Penalty aera OT GRECO ii Agency Decision
. Employnyent * Other: J 462 Naturalization Application 950 Canstitutionality of
CO 446 Amer, w/Disabilities - |) 540 Mandamus & Other {C1 463 Other immigration State Statutes
Other O 550 Civil Rights Actions
Of 448 Education 01 555 Prison Coilition
, O 560 Clyt Detadice -
Conditions of
Confinement
¥V. ORIGIN (Place an "X" in Que Box Only) .
PL 1 Original (12 Removed from O 3. Remanded from 14 Reinstatedor © 5 Transferred fiom © 6 Multidistrict O & Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are fil
31 U.S.C, 3730

ing (Do nol cite Jurixdicttanal statutes untess diversity}.

 

VIL CAUSE OF ACTION

Brief description of cause:
False Clalms Act

 

 

 

 

 

 

VIL REQUESTEDIN (CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint.
COMPLAINT: UNDER RULE 23, FR.Cv.P. JURY DEMAND: WeYes CNo
VI. RELATED CASE(S)
Ik ANY (See instructions): yupae * DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY RECORD
WAT L200 "DPE. Bap £6. ALOZL6
TOR OFICE USE ONLY > ZL
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

31

 

 
